Citation Nr: 0523104	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  02-00 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis affecting 
the cervical spine, the lumbar spine, and the lower 
extremities secondary to service-connected burn scarring.

2.  Entitlement to an increased evaluation for third degree 
burn scarring of the posterior left lower extremity, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for third degree 
burn scarring of the posterior right lower extremity, 
currently evaluated as 20 percent disabling.

4.  Entitlement to a compensable evaluation for third degree 
burn scarring of the left posterior chest/back area.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The veteran's case was remanded to the RO for 
additional development in October 2003.  It is again before 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's arthritis of the cervical and lumbosacral 
spine are not related to his military service.

2.  There is no x-ray or other study confirming arthritis of 
the knees or ankles.

3.  Arthritis of the cervical and lumbosacral spine have not 
been caused by or made worse by the veteran's service-
connected third degree burn scarring.  

4.  The veteran's third degree burn scarring of the posterior 
left lower extremity is manifested by an area of 532 square 
centimeters or 81 square inches.  There is no functional 
limitation attributable to the scarring.

5.  The veteran's third degree burn scarring of the posterior 
right lower extremity is manifested by an area of 304 square 
centimeters or 47 square inches.  There is no functional 
limitation attributable to the scarring.

6.  The veteran's third degree burn scarring of the left 
posterior chest/back is manifested by an area of 35 square 
centimeters or 5.4 square inches.  There is no functional 
limitation attributable to the scarring.


CONCLUSIONS OF LAW

1.  The veteran does not have arthritis of the cervical or 
lumbosacral spine, or of the knees, or of the ankles that is 
the result of disease or injury incurred in or aggravated 
during active military service, or that is secondary to 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2004).

2.  The criteria for an evaluation in excess of 30 percent 
for third degree burn scarring of the posterior left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801, 7805 
(2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801, 7805 
(2004).

3.  The criteria for a 30 percent rating for service-
connected third degree burn scarring of the posterior right 
lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801, 7805 (2002); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801, 7805 (2004).

4.  The criteria for a 10 percent rating for service-
connected third degree burn scarring of the left posterior 
chest/back have been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801, 7805 (2002); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801, 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from April 1943 to October 
1945.  A review of his service medical records (SMRs) reveals 
that veteran was wounded in September 1944.  He suffered 
first, second, and third degree burns to his hands, wrists, 
back, buttocks, posterior thighs, and legs when an enemy 
artillery shell ignited phosphorus grenades carried by the 
veteran.  The veteran was hospitalized and treated with 
antibiotics and skin grafts.  

A physical therapy record, dated in April 1945, noted that 
the veteran had marked increase in strength in both lower 
extremities.  Faulty walking was corrected.  His scars were 
said to be loosened but a scar on the left calf was still 
slightly adherent anteriorly.  A June 1945 progress note 
reported that the veteran had mottled scars over the 
posterior chest wall, buttocks, both thighs and calves of 
both legs.  The scars were said to be nontender and 
nonadherent, except for a scar over the [left] popliteal 
space.  This grafted area was said to be slightly adherent.  
The veteran had a full range of motion in the knee joints.  

The veteran submitted his original claim for disability 
compensation benefits in December 1945.  The veteran was 
granted service connection for residuals of burns in April 
1946.  Originally, the veteran was assigned a 40 percent 
rating for scars under Diagnostic Code 3182, a 20 percent 
rating for scars under Diagnostic Code 3172, and a 20 percent 
rating under Diagnostic Code 3173.  His combined disability 
rating was 60 percent.

The veteran was afforded a VA examination in April 1947.  The 
veteran complained of tightness of the skin of the posterior 
chest and weakness and aching pains of both legs.  The 
examiner reported that there was extensive scar formation of 
the body.  He listed the following scars:  a 6-inch by 6-inch 
scar of the left posterior chest wall; a 71/2-inch by 5-inch 
scar of the left posterior thigh; a 10-inch by 7-inch scar of 
the left calf region; a scar that covered the left buttocks 
and the posterior thigh region to just below the popliteal 
space; a 3-inch by 3-inch scar of the upper calf region and a 
4-inch by 2 1/2-inch scar of the mid-calf of the right leg.  
The examiner said that the scars were well healed as a result 
of good skin grafting.  There was no limitation of motion of 
the lower extremities.  There was no contracture of the 
scars.  The examiner did say that, with this much scar 
formation, the veteran did complain of a sense of tightness.  
The diagnosis was cicatrices, posterior chest wall, buttocks, 
thighs, and legs caused by burns, which were well healed.

The RO adjusted the veteran's disability rating by way of a 
rating decision dated in May 1947.  The veteran's was 
assigned a single disability rating of 40 percent. 

The veteran was afforded a special surgical examination in 
January 1948.  The examiner stated that the veteran's burn 
scars involved only the skin and were not adherent to the 
underlying fascia.  The examiner concluded that there was no 
muscle damage as a result of the burns.

The veteran was afforded another VA examination in April 
1948.  The veteran complained of pain, especially at night.  
The examiner said that the veteran had considerably extensive 
irregular scar tissue formation on the posterior surfaces of 
both lower extremities and right buttocks.  

The veteran's reduction and assignment of a 40 percent 
disability rating was affirmed by the Board in a decision 
dated in July 1948.

The veteran was afforded a VA examination in May 1950.  The 
veteran's history of being wounded in service was noted.  The 
veteran said that he experienced bad circulation, occasional 
burning sensations, and numbness at times.  The examiner 
noted that there were extensive areas of scars on the 
buttocks, legs, and left scapular regions.  He said that the 
areas over the posterior surfaces of the thighs, buttocks, 
and legs had been grafted with split skin grafts and the area 
on the left scapular area had received pinch grafts which 
were receiving excellent functional results.  The examiner 
said that the movements of the left shoulder, hips, knees, 
and ankles were normal.  There were no restrictions in 
movements of the knees as a result of the scars on the 
posterior surfaces of the knees.

The examiner provided measurements of the scars as follows:  
third degree burn scar on the posterior surface of the right 
lower extremity extended from the mid-buttocks to the lower 
third of the leg, said to measure 24-inches by 4-inches, the 
examiner said this resulted in a 96 square inch area; a 
second degree burn scar on the right buttock, 8-inches by 4-
inches for a total of 32 square inches; a third degree burn 
scar on the posterior surface of the left thigh and leg, 19-
inches by 6-inches, for a total of 114 square inches; a 
second degree burn scar on the left buttock, 8-inches by 5-
inches, for a total of 40 square inches; and a third degree 
burn scar of the left scapular area, covered by pinch grafts, 
8-inches by 9-inches, for a total of 72 square inches.  The 
examiner also identified three donor areas for skin grafts.  
The diagnosis was scars, third and second degree burns 
posterior surfaces buttocks, thighs, legs, and left scapular 
areas with donor skin graft areas anterior surface of the 
right thigh and lumbar region.

The veteran submitted a claim for an increased rating in 
August 1990.  He was afforded a VA dermatology examination in 
November 1990.  The veteran's scars were noted and detailed 
by the examiner in his report.  There was no limitation of 
motion or function identified during the examination.  The 
veteran was noted to not be able to do a full squat due to 
the tightness of the skin secondary to his burn scars.

The veteran's current claim for an increased rating for his 
service-connected burn scars was received in July 1999.  His 
claim for service connection for arthritis of the lower 
extremities, as secondary to his service-connected burn 
scars, was received in August 1999.

The veteran submitted a note from R. E. Tidman, M. D., in 
support of his service connection claim in August 1999.  Dr. 
Tidman said that the veteran had arthritis of the lower 
extremities, from mobility changes, dating from his military 
service.  Dr. Tidman did not identify what joints were 
affected by the arthritis and he provided no further 
explanation or justification for his opinion.  

The RO requested treatment records from Dr. Tidman in 
September 1999.  Records for the period from July 1997 to 
June 1999 were received in September 1999.  A July 1998 entry 
reported that the veteran had a history of cervical 
arthritis.  At the same time the veteran was noted to have a 
history of low back strain.  The records are devoid of any 
objective evidence of arthritis of the lower extremities by 
way of x-rays or other form of study.  Further, there is no 
clinical reference to arthritis of the lower extremities.  
Finally, there is no mention of the veteran's burn scars at 
any time.

The veteran was afforded a VA dermatology examination in 
September 1999.  He gave a history of painful scars since 
service.  He said that the scars had restricted movement of 
some of his joints.  He complained of frequent leg cramps at 
night.  He also said that his scars were tender to touch.  
The examiner noted a decreased range of motion of the lumbar 
spine.  He reported that the range of motion for the knees, 
hips, and ankles were all within normal limits.  The range of 
motion for the cervical spine was also noted as normal.  The 
veteran's gait was described as normal.  The examiner said 
that there were third degree burn scars over the posterior 
aspects of the thighs and calves as well as the lower 
portions of the buttocks and lower portion of the left 
scapular.  The scars demonstrated no evidence of 
inflammation, no redness, or increased heat.  The scars 
themselves were said to be moderately tender.  The examiner 
remarked that the extent of the scars had been outlined on 
the scar plotting attachment that accompanied his report.  
The diagnosis was burns on back, buttocks, thighs, and legs.  
The examiner added that the veteran's restriction of motion 
of the lumbar spine bore no relationship to the burn scars.

The examiner included an attachment to his report that 
included the figure of an individual.  The examiner had 
filled in areas on the buttocks, posterior thighs, and 
calves, as well as near the left scapular area, to represent 
the extent of the veteran's burn scars.  He failed to provide 
any measurement of the scars themselves.

The same VA examiner reevaluated the veteran in May 2000.  
The veteran said that he had had joint pains involving his 
left knee, both ankles, low back, right knee, cervical spine, 
and shoulders for 50 years.  He alleged that his symptoms 
involved pain, weakness, stiffness, swelling, inflammation, 
instability, and lack of endurance.  The veteran was noted to 
have worked for 27 years as a carpenter until his retirement 
in 1978.  The veteran alleges that the retirement was due to 
total disability.  The examiner again noted the extent of the 
veteran's burn scars.  He said that the scars were white, 
irregular, slightly elevated, nontender with no underlying 
tissue loss, with slight keloid formation, and no limitation 
of function.  The examiner further noted that x-rays of the 
cervical spine and lumbosacral spine showed evidence of 
arthritis.  The examiner stated that the veteran had a normal 
range of motion for his shoulders, elbows, wrists, hips, 
knees, and ankles.  The examiner said that there was no 
relationship between the veteran's burn scars and his 
cervical and lumbosacral spine conditions.

The veteran submitted a treatment record from D. Tidman, 
dated in November 2000.  Dr. Tidman said that the veteran had 
chronic shoulder and leg pain secondary to degenerative 
arthritis that Dr. Tidman attributed to the veteran's burns 
of the legs and chest.  He said that the veteran had absolute 
limitation of motion in the shoulders and pain, and 
limitation in the hips and knees which had accelerated 
degenerative joint disease (DJD).  He said it was his opinion 
that the pains and mobility limitations were related to the 
veteran's service-connected burns.

The veteran also submitted a physical therapy entry, signed 
by a M. Darnell, P.T., dated in October 2000.  Mr. Darnell 
noted the veteran's history of being burned in service.  He 
also noted that there were dermal scars present over portions 
of both lower extremities and the veteran's chest.  He gave 
range of motion measurements for both shoulders.  Mr. Darnell 
further noted that the veteran complained of joint pain in 
both shoulders and that the veteran alleged that he had had 
the pain since the incident in service.  Mr. Darnell gave an 
explanation of how a chronic limitation of motion in joints 
can lead to arthrosis.  He never directly stated that that 
was the case for the veteran.

Associated with the claims file are VA treatment records for 
the period from November 2000 to December 2001.  The records 
contain a diagnosis of DJD of the cervical spine and 
lumbosacral spine.  They also note a complaint of right leg 
pain.  An entry dated in November 2000 reported that a joints 
examination was normal, with a full range of motion, no pain, 
crepitus, or contractures.  

The veteran was afforded a VA examination in March 2002.  The 
veteran related a history of how he was burned in service.  
The examiner noted that the veteran currently complained of 
pain in the neck, lower back, and joints.  He said that the 
veteran wondered if his pain could be related to his service-
connected burn scars.  The examiner noted that the veteran 
had third degree burn scars on the posterior aspect of the 
right thigh, and the surface appeared to be crinkled but 
there was no redness or any evidence of sores or weeping 
lesions.  The scar extended from the right buttocks caudad to 
the popliteal area.  He said that there was a similar process 
noted on the posterior aspect of the left thigh.  He said the 
area measured 28-centimeters (cm) by 17-cm along the broader 
diameters.  The examiner stated that the veteran's present 
arthralgias were not related to the burn injuries incurred 
during service.  X-rays of the neck, lower back, knees, 
ankles, and shoulders were ordered.  The examiner provided 
several diagnoses of osteoarthritis of the shoulders, knees, 
and ankles, based on his clinical observations.  He also 
provided diagnoses of degenerative intervertebral disc 
disease of the cervical and lumbosacral spine, as well as 
spondylosis of both segments of the spinal column.  The 
examiner did not relate the arthritis to the veteran's 
service-connected burn scars.  Further, the results of the x-
rays were pending at the time of the report.

The veteran submitted clinical entries from Dr. Tidman, dated 
in February 2002.  The first entry contains handwritten notes 
regarding measurement of the veteran's scars.  The notes are 
very difficult to read and it must be assumed that Dr. Tidman 
was expressing his measurements in centimeters.  Further, the 
areas measured are extremely poorly described.  Dr. Tidman 
said that the veteran's extensive burn scars were measured 
and the veteran was still being disallowed by VA for his 
post-arthritic problems from his burns.  The assessment was 
that the veteran had pain and tender scar areas.

The veteran testified at a hearing by the RO decision review 
officer (DRO) in June 2002.  It was noted that the x-ray 
results from the March 2002 were still not of record.  The 
veteran said that he was recently treated by a VA physician 
who reviewed the results of the x-rays on a computer.  The 
veteran said that he was told that he "degenerative 
arthritis in every joint" in his body.  The veteran was 
asked if the physician said that it was related to his burns.  
The veteran testified that the physician did not make that 
connection.  The veteran further testified that he had 
restricted movement because of his scars.  He said that he 
experienced cramps in his legs.  He said that he experienced 
limitation of motion of his arms because of pain from his 
scars.  The DRO explained the basis for establishing service 
connection for the claimed arthritis.  

The veteran was afforded a VA dermatology examination in 
December 2002.  The examiner noted the history of the 
veteran's service-connected burns.  The examiner described 
the several scars as follows:  left posterior calf, a round 
scar measured as 22-cm by 16-cm; posterior of the left thigh, 
a scar measured as 15-cm by 12-cm; right posterior calf, 
lower portion of the calf, a scar measured as 7-cm by 4-cm; 
right upper posterior calf, a scar measured as 3-cm by 4-cm; 
right posterior thigh, a scar measured as 15-cm by 8-cm; 
right buttock, a scar measured as 12-cm by 12-cm; and left 
mid-back, just below the inferior border of the scapula, a 
scar measured as 7-cm by 5-cm.  The examiner said that all of 
the scars were third degree burn scars with skin grafts.  He 
said that the appearance of all of the scars was identical.  
The examiner said that the scars were level, no tenderness, 
the scars were disfiguring, no ulcerations, instability, or 
tissue loss, the scars were not adherent, keloid formation 
was minimal, the scars were hypopigmented but not 
hyperpigmented, there was a slightly uneven surface to the 
scars and no limitation of motion.  The examiner said that 
the diagnosis was third degree burn scars.  The examination 
report indicated that color photographs were included but 
they did not appear with the examination report in the claims 
file.

The RO issued a rating decision in April 2003 that reassessed 
the veteran's service-connected burn scarring.  The RO rated 
the scarring as three separate entities as follows:  third 
degree scarring of the posterior left lower extremity, 30 
percent disabling; third degree burn scarring of the 
posterior of the right lower extremity, 20 percent disabling; 
and third degree burn scarring of the left posterior 
chest/back area, rated as noncompensably disabling.  The 
disability evaluations were all made effective from the date 
of receipt of the claim in July 1999.  The veteran's total 
combined disability evaluation, to include a bilateral 
factor, was increased to 50 percent from the date of his 
current claim for an increased rating.  

VA records for the period from March 2002 to December 2002 
were associated with the claims file.  The records included 
several x-ray reports related to the March 2002 VA 
examination.  In particular, x-rays of the ankles were 
interpreted to show no evidence of acute injury or other 
significant abnormality.  X-rays of the knees were 
interpreted to show no significant bone or joint abnormality.  
X-rays of the cervical spine confirmed the prior diagnosis of 
degenerative disc disease.  X-rays of the lumbosacral spine 
were not interpreted to show arthritis.  The remainder of the 
records do not show any evidence of treatment for the 
veteran's service-connected scars or any evidence linking his 
scars to any limitation of function of any body part.

The RO wrote to the contract VA examiner who performed the 
December 2002 VA examination in order to obtain the color 
photographs mentioned in the examination report.  In 
addition, the RO contacted the physician's office.  The 
physician's secretary responded that they did not have any 
records for the veteran at the office.  This was confirmed in 
writing and by way of telephonic contact in April 2005.

The veteran was aware of this as he provided a statement in 
April 2005 reporting the same information.  

The veteran submitted a statement in April 2005 wherein he 
said he was not satisfied with the SSOC.  He also said that 
if photographs were needed he was willing to report for 
another VA examination.  

II.  Analysis

A.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Further, a 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2004).  Moreover, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran alleges that he suffers from arthritis of the 
cervical spine, lumbosacral spine, and lower extremities as a 
result of his service-connected burn scars.  The veteran has 
not alleged direct service connection, although his claim was 
adjudicated by the RO on a direct basis as well.

A review of the veteran's extensive SMRs does not show any 
evidence of arthritis in the claimed joints in service.  No 
injury to the joints is alleged or noted.  There is no 
evidence of arthritis to any degree of record within one year 
after the veteran's discharge in October 1945.  Thus there is 
no basis to establish service connection on a direct basis.

The veteran's SMRs document his initial treatment, 
rehabilitation, and post-rehabilitation period in service.  
His scars are well defined in the records.  They are noted to 
be well healed.  There was no limitation of motion of the 
knees noted.  The only area with some adherence was the left 
popliteal area.  

The veteran was afforded VA examinations in April 1947, 
January 1948, April 1948, and May 1950.  There were no 
findings of any abnormality of gait or lack of use of the 
lower extremities as a result of the veteran's burn scars.  
Further, there was no evidence of arthritis in the cervical 
or lumbosacral spine or lower extremities.  In fact, there 
were no complaints associated with the veteran's upper body 
at any of the examinations.  The several examinations did not 
report any limitation of function that was related to the 
veteran's service-connected burn scars.

The January 1948 VA examiner stated that the veteran's scars 
involved the skin and that there was no muscle involvement.  

The only limitation noted at the time of the November 1990 VA 
examination was that the veteran was unable to do a full 
squat because of tightness of the skin of the legs.  There 
was no mention of any cervical, lumbosacral, knee, or ankle 
problems associated with the veteran's service-connected burn 
scars.  

The records from Dr. Tidman do not support his offered 
statements.  The veteran was treated from July 1997 to June 
1999.  There is no mention of the veteran's burn scars 
affecting him in any way in the treatment records.  The 
veteran is noted to have a history of cervical arthritis and 
low back strain.  Dr. Tidman provided statements in August 
1999 and November 2000 without any basis for his conclusions.  
He stated that the veteran had arthritis of the lower 
extremities and limitation of motion of his legs due to pain 
from his service-connected burns.  This is especially telling 
in that x-rays from March 2002 show that there was no 
evidence of arthritis in the knees or ankles.  Moreover, 
multiple VA examinations, including those from 1947 to 2002 
do not attribute any limitation of motion and/or loss of 
function of any body part to the veteran's burn scars.  Dr. 
Tidman did not cite to any objective evidence to show that 
the veteran had arthritis in the knees and ankles.

The Board notes that there is x-ray evidence of arthritis of 
the cervical spine and arthritis of the lumbosacral spine.  
However, VA opinions from September 1999, and May 2000 
clearly state that limitation of motion of the lumbar spine 
"bears no relationship to the burn scars" and that there is 
"no cause and effect relationship between the burn scars and 
the cervical and lumbar spine conditions."  Moreover, the 
March 2002 VA examiner stated that the veteran's arthralgias 
of the cervical spine, lumbosacral spine, and lower 
extremities was unrelated to his service-connected burns.  
Finally, the December 2002 VA examiner stated that there was 
no functional limitation related to the veteran's service-
connected burn scars.

The totality of the evidence does not support the veteran's 
claim.  His SMRs are negative for any indication of a 
limitation of function of the burned areas that could be 
related to abnormal mobility.  The post-service VA records 
and examination reports do not show any evidence of a 
limitation of function related to the veteran's service-
connected burn scars other than some skin tightness.  
Further, there is no x-ray evidence of arthritis in the knees 
or ankles, despite the veteran's and Dr. Tidman's 
allegations.

The Board finds that medical opinions of the several VA 
examiners, particularly in light of the absence of objective 
evidence of arthritis in the knees or ankles, are more 
probative in this case.  Accordingly, the veteran's claim for 
service connection is denied.

B.  Increased Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (2002) (codified at 38 C.F.R. 
§ 4.118 (2004)).  Because this change took effect during the 
pendency of the veteran's appeal, both the former and the 
revised criteria will be considered in evaluating the 
veteran's service-connected burn scars.  The veteran was 
notified of the change in criteria by way of the RO's April 
2003 decision and April 2003 SSOC.  The veteran's claim has 
been evaluated by the RO under both sets of criteria.  

The veteran's three service-connected scar disabilities have 
been rated under Diagnostic Code 7801, for scars from third 
degree burns.  See 38 C.F.R. § 4.118 (2002).  Under 
Diagnostic Code 7801, a 10 percent rating is for 
consideration where the area or areas involved exceed 6 
square inches (38.7 centimeters (cm)2).  A 20 percent rating 
is applicable for scars of third degree burns that involve an 
area or areas exceeding 12 square inches (77.4 cm2).  A 30 
percent rating is warranted where there is a scar area or 
areas exceeding one-half square foot (0.05 meters (m)2).  
Finally, a 40 percent rating, the highest schedular 
evaluation under Diagnostic Code 7801, is assigned where the 
area or areas involved exceed 1 square foot (0.1 m2).  Id.  

Note (1) under the rating criteria requires that actual third 
degree residual involvement is required to the extent shown 
under 7801.  Note (2) provides that ratings for widely 
separate areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined.  

The Board notes that several physicians have referred to the 
veteran's burn scars as both second and third degree burn 
scars.  This was noted by the RO at the time of the veteran's 
June 2002 hearing.  The veteran was afforded a VA examination 
in December 2002, in part to have the examiner identify the 
severity of the scars.  The examiner identified the scars as 
third degree burn scars.  In light of that determination, the 
Board will evaluate the veteran's disability ratings under 
the criteria applicable for third degree burn scars.  This 
application is more favorable to the veteran because of the 
level of severity of such scars.

While the veteran's scars were evaluated by VA examinations 
dated in September 1999 and May 2000, the dimensions of the 
scars were not provided until the December 2002 VA 
examination.  Accordingly, those dimensions will be used in 
evaluating the veteran's disabilities.  The Board notes that 
Dr. Tidman provided a clinical entry where he listed several 
measurements in February 2002.  However, the entries were 
limited and did not clearly describe what was measured.  The 
entry is not as useful as the results of the December 2002 VA 
examination report.  

Left Leg

The veteran was noted to have two scars in the posterior of 
the left leg.  The posterior calf scar was measured as 22 cm 
by 16 cm, and the posterior thigh scar was measured as 15 cm 
by 12 cm.  The total from those two scars equates to 532 
square centimeters, or approximately 81 square inches.  In 
applying that finding to the rating criteria, no more than a 
30 percent evaluation is warranted.  This is the current 
evaluation assigned to the veteran's left leg scars.  To 
warrant assignment for a 40 percent rating the veteran would 
have to show the equivalent of an area exceeding one square 
foot, or 0.1 m2.  The evidence does not show that his 
disability meets those criteria.  Thus there is no basis to 
increase the veteran's disability rating under 38 C.F.R. 
§ 7801 (2002).

Right Leg 

The veteran's right leg had four measurable scars listed at 
the time of his December 2002 VA examination.  A right 
posterior calf scar was measured as 7 cm by 4 cm.  A right 
posterior upper calf scar was measured as 3 by 4 cm.  A right 
thigh scar was measured as 15 cm by 8 cm..  A right buttock 
scar was measured as 12 cm by 12 cm.  The total area covered 
by the four scars was 304 square centimeters, or 
approximately 47 square inches.  In reviewing the rating 
criteria, the veteran's disability exceeds the criteria for a 
20 percent rating by a rather large measure.  It also falls 
short of the criteria for a 30 percent rating.  However, in 
applying the guidance found at 38 C.F.R. § 4.7, the Board 
finds that a 30 percent rating for the scars of the right leg 
is in order.  This is because the veteran's symptomatology 
more closely approximates the criteria for a 30 percent 
rating under Diagnostic Code 7801.  

Back

The veteran is currently rated at a noncompensable level for 
the burn scar of his back.  Where the rating schedule does 
not provide for a noncompensable evaluation for a diagnostic 
code, a noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2004). 

The December 2002 VA examination noted a scar that measured 7 
cm by 5 cm, or 35 square centimeters.  This is equal to 
approximately 5.4 inches.  Under Diagnostic Code 7801 a 10 
percent rating is warranted where the area exceeds 6 square 
inches or 38.7 cm.  Here the veteran's burn scar does not 
meet the rating criteria for a 10 percent rating.  However, 
under 38 C.F.R. § 4.7, the veteran's third degree burn 
scarring of the back more closely approximates the criteria 
for a 10 percent rating.  Accordingly, a 10 percent rating is 
warranted.  

The Board has considered other diagnostic codes for a 
possible increased rating under 38 C.F.R. § 4.118 (2002) for 
the veteran's service-connected burn scars.  However, the 
scars do not involve the head, face or neck to warrant 
consideration under Diagnostic Code 7800.  Further, in light 
of the extensive discussion under the service connection 
section, the evidence of record does not establish that the 
veteran suffers a functional limitation of either leg or his 
back as a result of his service-connected scars to establish 
an increased rating under Diagnostic Code 7805.  Lastly, 
while painful scarring warrants a 10 percent rating, and 
while there was an occasional reference to tenderness or pain 
made in the record, such as in September 1999 or by Dr. 
Tidman in February 2002, when the veteran was given a 
thorough VA examination in December 2002, the examiner 
clearly stated that there was no tenderness.  Given the 
thoroughness of this later examination that was conducted 
with the specific rating criteria in mind, the Board gives 
greater weight to this latter finding and concludes that the 
veteran does not meet the criteria for a compensable 
evaluation based on pain.

Under the amended regulations ratings for scars are not 
evaluated as to whether they are from second or third degree 
burns.  Rather the scars are evaluated either as being deep 
or causing limited motion, under Diagnostic Code 7801, or as 
being superficial and not causing limited motion under 
Diagnostic Code 7802.  38 C.F.R. § 4.118 (2004).

Under Diagnostic Code 7801, scars, other than the head, face, 
or neck that are deep or that cause limited motion are 
evaluated by the measurement of the area of the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2004).  Note (2) for 
this code states that a deep scar is one associated with 
underlying soft issue damage.  

The veteran's scars do not involve underlying soft tissue 
damage.  The January 1948 VA examination report noted that 
the veteran's scars involved the skin only, with no muscle 
involvement.  There is no other evidence of record to 
demonstrate that the scars involve only the surface skin.  
Accordingly, there is no basis to grant an increased rating 
for any of the veteran's service-connected scars under the 
amended criteria for Diagnostic Code 7801.  38 C.F.R. § 4.118 
(2004).

The only other possible diagnostic code that could provide 
for an increased rating under the amended criteria is 
Diagnostic Code 7805 pertaining to ratings of scars and the 
limitation of function of the affect part.  38 C.F.R. § 4.118 
(2004).

As noted above, the evidence of record does not establish 
that the veteran suffers any limitation of function of either 
leg or his back as a result of his service-connected burn 
scars.  Accordingly, there is no basis to assign an increased 
rating for service-connected scars under Diagnostic Code 
7805.  38 C.F.R. § 4.118 (2004).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for arthritis affecting the cervical 
spine, the lumbar spine, and the lower extremities secondary 
to service-connected burn scarring, an increased rating for 
third degree burn scarring of the posterior of the left leg, 
or increased ratings for the right leg or back burn scars 
beyond those already established in this decision.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001).  The Board 
notes that 38 C.F.R. § 3.102 was amended in August 2001, 
effective as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  However, the change to 38 C.F.R. § 3.102 
eliminated the reference to submitting evidence to establish 
a well-grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying reasonable 
doubt.  Accordingly, the amendment is not for application in 
this case.

III.  Veterans Claims Assistance Act of 2000

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)), and the implementing 
regulations codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
veteran filed his claim for service connection and increased 
ratings in 1999.  The necessary information to complete his 
application for benefits is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

As noted, the veteran's claim was submitted in 1999, more 
than a year prior to the enactment of the VCAA.  However, the 
RO provided a notice letter to the veteran outlining the 
disability claim process in August 1999.  The letter informed 
the veteran that he should submit evidence of recent 
treatment for his service-connected disabilities or sign the 
necessary forms to permit the RO to obtain the evidence.  

The initial unfavorable determination in this case was by way 
of a rating decision dated in August 2000.



The RO again wrote to the veteran in May 2001.  The veteran 
was informed that a recent change in the law required that 
the RO write to him and explain the types of evidence needed 
to support his claim.  The letter informed the veteran of the 
elements to satisfy in order to establish service connection.  
He was asked to identify sources of evidence the RO could 
obtain.  The veteran was further informed of what evidence 
the RO still needed from him and what he should do to help 
with his claim.  He was asked to submit his evidence as soon 
as possible.  

The veteran was provided notice of the status of his claim in 
July 2003.  He was asked to submit any evidence that he had 
to support his claim or authorize the RO to obtain evidence 
he identified.  

The Board remanded the veteran's case in October 2003.  One 
purpose of the remand was to provide the veteran with a 
notice that addressed both the service connection issue and 
the increased rating issues on appeal.  The RO wrote to the 
veteran in March 2004 and provided him with the required 
notice.  He was given notice as to the evidence needed to 
substantiate his claims for service connection, as well as 
his claim for an increased rating for his burn scarring.  He 
was also informed as to what evidence was previously 
developed.  The letter clearly informed the veteran of what 
the RO's responsibility was to obtain evidence in the case.  
The letter also informed the veteran that the RO would assist 
him in obtaining evidence that he identified.  

The RO also wrote to the veteran in February and March 2005 
to inform him of efforts to obtain color photographs that 
were allegedly taken as part of a May 2000 contract VA 
examination.  Evidence of record, to include a written 
response and a telephonic contact, both dated in April 2005, 
indicated that no photographs were located.  The veteran was 
aware of this fact as he submitted a statement to the RO 
advising of the same fact in April 2005.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As 


reviewed above, the veteran has been provided notice 
regarding the type of evidence needed to substantiate his 
claims.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
as enacted by the VCAA and 38 C.F.R. § 3.159(b).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the veteran's claim was filed prior to the enactment of 
the VCAA, and the initial unfavorable decision of August 2000 
was clearly issued prior to any VCAA notice.

Despite the timing of the VCAA notice in the case, the 
veteran has still been afforded proper VCAA notice.  The May 
2001, July 2003, and March 2004 RO letters provided him with 
the notice necessary to substantiate his claim, and to 
identify outstanding evidence.  The letters advised him of 
his duties and those of the RO, and advised him to submit his 
evidence to the RO.  

The veteran has not alleged any adverse impact on his ability 
to support his claim as a result of the timing of the 
complete notice.  As noted above, the veteran's case was 
remanded to allow for the March 2004 notice and to allow for 
the veteran to identify the necessary evidence to 
substantiate his claims.  The veteran was then issued a 
supplemental statement of the case (SSOC) that weighed the 
additional evidence in determining that it was not sufficient 
to establish entitlement to service connection for the 
arthritis issue on appeal or increased ratings for his 
service-connected burn scars.  

The Board finds that the RO's efforts, in total, afforded the 
veteran a "meaningful opportunity to participate effectively 
in the processing of [his] claim by VA" and thus 
"essentially cured the error in the timing of notice."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  



The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section sets forth several 
duties for the Secretary in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by VA 
or the veteran.

The RO obtained outstanding VA treatment records and 
associated them with the claims file.  Private records were 
obtained from multiple sources, and submitted by the veteran 
as well.  The veteran submitted statements from Dr. Tidman in 
support of his claim.  The veteran was afforded multiple VA 
examinations.  He also testified at a RO hearing in June 
2002.  His case was remanded in October 2003 to allow for 
further development of his case.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to service connection for arthritis affecting the 
cervical spine, the lumbar spine, or the lower extremities 
secondary to service-connected third degree burn scarring is 
denied.

Entitlement to an increased evaluation for third degree burn 
scarring of the left leg is denied.

Entitlement to an increased evaluation of 30 percent for 
third degree burn scarring of the posterior aspect of the 
right lower extremity is granted, subject to the regulations 
applicable to the payment of monetary benefits.

Entitlement to an increased evaluation of 10 percent for 
third degree burn scarring of the left posterior chest/back 
is granted, subject to the regulations applicable to the 
payment of monetary benefits. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


